Citation Nr: 1234786	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss. 
  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to August 1971.  His decorations and awards include the Purple Heart Medal, the Air Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted an increased evaluation of 50 percent for PTSD, effective from March 28, 2003.  In an August 2011 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective from March 28, 2003.  Inasmuch as a rating higher than 70 percent for service-connected PTSD is possible, and since a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter is also before the Board from a January 2008 rating action which denied service connection for tinnitus, and granted service connection for left ear hearing loss only, assigning an initial non-compensable evaluation effective from August 15, 2007.  Service connection for tinnitus was granted in a June 2012 rating decision and therefore that claim has been fully resolved and is no longer in appellate status.  In a September 2008 rating action, an initial 30 percent evaluation was granted for bilateral hearing loss effective from August 15, 2007.  Again, since a rating in excess of 30 percent for bilateral hearing loss may be assigned, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the Board remanded the issue of entitlement to a rating in excess of 50 percent for PTSD in order for the RO to review additional VA medical evidence.  A VA examination was conducted in June 2010.  In December 2011, the Board remanded the case for a second time so that the entire evidentiary record could be reviewed and a Supplemental Statement of the Case (SSOC) issued.  An SSOC was issued in June 2012.  There has been substantial compliance with the actions requested in the aforementioned Board Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

An October 2012 review of the Virtual VA (VVA) paperless claims processing system includes CAPRI/VA records current through May 2012, and the June 2012 SSOC reflects consideration of this evidence.  

The issue of entitlement to special monthly compensation has been raised by the record (August 2012 brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The increased initial rating claim for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 28, 2003 forward, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as mood, thinking, judgment, family relations and work, with an inability to establish and maintain effective relationships, and associated manifestations.

2.  The evidence does not reflect that for any portion of the appeal period, the Veteran's PTSD has been productive of total occupational and social impairment or associated manifestations.



CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 70 percent for service-connected PTSD, have not been met for any portion of the appeal period extending from March 28, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  That notice was provided to the Veteran in a letter dated in April 2003, prior to the adjudication of the increased rating claim in May 2003, with readjudications in June 2003, March 2006 and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records (STRs) and VA medical records current to May 2012.  The file also contains statements and contentions made by the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in May 2003, January 2005, February 2006, and June 2010 in connection with the claim currently on appeal.  The Veteran has not maintained that any of these examinations were inadequate or that his condition has become worse since last evaluated by VA in 2010.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his representative suggested otherwise.


Background

In August 2001, the Veteran filed a service connection claim for PTSD.  By rating action of April 2002, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from August 2001.  Correspondence purporting to be a Notice of Disagreement (NOD) was filed in March 2003 after that rating action (which also included the adjudication of numerous other issues).  In March 2003, the Veteran was notified by VA that the correspondence was too vague and did not meet the requirements for a valid NOD.  It appears that his March 2003 correspondence was ultimately rejected as an NOD, as the requirements state that it must both be in writing, and sufficiently detailed in terms which can be reasonably construed as disagreement with a particular determination and a desire for appellate review pursuant to 38 C.F.R. § 20.201.  

A TDIU claim received in March 28, 2003, was also construed as an increased rating claim for PTSD, and represents that beginning of the appeal period in this case, arising from the filing of an increased rating claim.  

A VA PTSD examination was conducted in May 2003.  The Veteran's reported symptoms included: insomnia and sleep impairment, night sweats, nightmares, daily intrusive thoughts of combat, hypervigilance, difficulty expressing feelings, isolation, and general lack of enjoyment of life.  He complained of having decreased concentration and memory with distractibility.  It was noted that he had not been seen for psychiatric care for over a year.  The report indicated that the Veteran was a high school graduate and that he had not worked since service due to an arm injury.  The report indicated that the Veteran had numerous other medical problems including diabetes and glaucoma.  The report further reflected that the Veteran was divorced and had 4 adult children and 3 grand-children.  He reported that he had some acquaintances but no friends.  It was mentioned that he lived alone, but near his parents and was looking out for them.  

On examination, the Veteran was well-oriented.  Affect was flat and mood was tense.  Speech was slow and halting.  Thought processes were logical and goal-directed.  The Veteran denied having hallucinations of delusions.  Some memory impairment in immediate recall was shown.  Judgment was described as good.  Periodic suicidal thoughts, but none in recent years, were reported.  Homicidal thoughts when angry were documented.  Chronic PTSD was diagnosed and a GAF (Global Assessment of Functioning) score of 55 was assigned.  The examiner explained that social adaptability and interactions with others were considerably to severely impaired due to anxiety, depression, and a desire to isolate.  Flexibility, adaptability, and efficiency in an industrial environment were described as totally impaired.  The examiner described the level of overall impairment as severe.  

Another VA PTSD examination was conducted in January 2005.  The Veteran reported having a 15 year history of significant anger.  He also mentioned having symptoms of sleep impairment; nightmares, night sweats, flashbacks, daily intrusive thoughts, difficulty with anger control, emotional blunting, and avoidance of crowds.  He indicated that he did not have any friends, but lived with a girlfriend and her 2 children; he denied isolating himself from his girlfriend.  The Veteran noted that he was unemployed and disabled due to a shoulder injury and had not gone to work because he did not like being around people. 

On examination, the Veteran was alert and oriented.  Insight was adequate and intellect was average.  Affect was blunted, attention was adequate, and speech was fluent.  Immediate, recent and remote memory were intact.  Thoughts were logical and goal directed.  The Veteran denied having symptoms of depression, and indicated that he had occasional suicidal ideation, but not on examination.  Chronic moderate PTSD was diagnosed and a GAF score of 50 was assigned.  The examiner explained that the Veteran had a history of alcohol abuse related to PTSD, and had stopped drinking a year previously.  Overall, the examiner found that the Veteran's presentation was somewhat worse than when previously evaluated and assessed the overall severity of PTSD as moderate, with moderate impairment of social and occupational functioning.  

The file contains a medical statement from a VA psychiatric nurse dated in October 2005.  She indicated that the Veteran was being treated at VA for PTSD and opined that the severity of his symptoms was interfering with his day to day functioning.  She reported that he had difficulty forming close intimate relationships, difficulty getting along with others, and problems with authority and being in crowds.  She concluded that because of this, the Veteran was not and would not be employable and should be awarded unemployability.

In January 2006, VA was notified that no Social Security records relating to the Veteran could be located. 

In February 2006, the Veteran underwent another PTSD examination.  He reported receiving treatment through VA every 6 to 8 weeks, and taking several prescribed medications.  The Veteran indicated that he was unemployed and living alone, mentioning that his dating relationship was coming to an end and that he was no longer living with his girlfriend and was seeing her only one a week.  He denied having close friends and indicated that he was not close with his children or grandchildren.  He mentioned that a casual social contact stopped by to see him once a week, and that he otherwise spent time alone.  The report reflects that he went to church, but was not involved in any activities.    

On examination, the Veteran was alert and oriented.  Speech was slow, affect was constricted and mood was depressed.  The examiner noted mild evidence of psychomotor retardation.  Thought processes were logical and coherent.  Thought content was negative for auditory/visual hallucinations; although these reportedly sometimes appeared in nightmares.  There was no evidence of delusional content and the Veteran denied having suicidal/homicidal ideation.  The Veteran reported being physically aggressive to others 3 weeks previously.  Memory was intact for immediate, recent and remote events.  Intelligence was average, insight was fair and concentration problems were evident.  PTSD, depressive disorder and alcohol abuse in remission were diagnosed and a GAF score of 52 was assigned.  The examiner explained that the Veteran was exhibiting considerable symptoms associated with PTSD and mentioned that the Veteran denied that his symptoms impacted activities of daily living.  Considerable impairment of social and industrial functioning was assessed.  It was determined that the Veteran was capable of handling his own funds.

VA records dated in 2006 and 2007 reflect that GAF scores of 48 (March 2006); 55 (September 2006); 60 (December 2006); and 40 (April 2007) were assigned.  

When seen by VA mental health in January 2008, the Veteran denied having suicidal thoughts.  He indicated that he was living alone, but had family and friends to support him.  

A VA PTSD examination was conducted in June 2010 and the claims file was reviewed.  The Veteran indicated that he had not received any VA treatment for the past year and a half.  He indicated that he had not worked since his discharge from service due to problems associated with service related injuries.  He indicated that he lived on his own, was not dating, and had no close or casual friends.  It was noted that he had a good relationship with one son and saw him every 8 or 9 days.  

On examination, the Veteran was alert and well-oriented.  Affect was constricted, mood was dysphoric, and speech was normal.  There was some evidence of psychomotor agitation, as well as a hearing problems and low motivation.  Thought processes were logical and coherent, and were devoid of auditory/visual hallucinations except in the context of nightmares/flashbacks.  There was no evidence of delusional content.  The Veteran denied having suicidal/homicidal ideation.  The Veteran reported that he had not been physically aggressive with anyone for 5 to 6 years.  Memory was intact for immediate, recent and remote events.  Intelligence was average, insight was partial, and concentration problems were evident.  PTSD, depressive disorder and alcohol abuse in remission were diagnosed and a GAF score of 50 was assigned.  The examiner explained that severe social and industrial impairment was shown and assessed the level of overall impairment due to PTSD as severe.  It was determined that the Veteran was capable of handling his own funds.  

In an August 2011 rating action, an increased evaluation of 70 percent was granted for PTSD effective from March 28, 2003. 

A review of the Veteran's Virtual VA file reveals VA/CAPRI records current through May 2012, which were reviewed in conjunction with the appeal as documented in the June 2012 SSOC.  There is no indication of any specific VA psychiatric between 2010 and 2012.  

Applicable Laws and Regulations and Analysis

The Veteran contends that an evaluation in excess of 70 percent is warranted for PTSD for the appeal period extending from March 28, 2003, the date of his claim for an increased rating.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55  (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, a 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Having reviewed the evidence applicable to the appeal period extending from March 28, 2003, forward, the Board concludes that an evaluation in excess of 70 percent for PTSD is not warranted for any portion of the appeal period.   

In this regard, since March 2003, several of the enumerated criteria which support the assignment of a 70 percent evaluation have been documented in VA medical reports and assessments.  For instance, throughout the appeal period, deficiencies in mood, judgment, insight and concentration have been noted.  Documentation of a history of suicidal ideation and impaired impulse control was mentioned in VA examinations reports (January 2005 and February 2006).  

Significantly, since March 2003, the Veteran has also demonstrated difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  It was noted that the Veteran's history reflects that he has not worked since his discharge from service due to physical disability and does not want to work because he does not want to be around people.  It appears that he has minimal social contact with family members, such as his parent and a son.  

Upon the most recent comprehensive VA evaluation of 2010, PTSD, depressive disorder and alcohol abuse in remission were diagnosed and a GAF score of 50 was assigned.  The examiner explained that severe social and industrial impairment was shown and assessed the level of overall impairment due to PTSD as severe.  It was determined that the Veteran was capable of handling his own funds.  However, that examiner failed to characterize the level of the Veteran's social and industrial impairment as total, nor was total social and industrial impairment assessed upon previous VA comprehensive examinations of 2003, 2005 or 2006.  

The file contains a remote medical statement of 2005 from a VA nurse, describing the Veteran as totally occupationally impaired.  That finding that was not well supported with specific examples of total impairment and was not endorsed by VA psychiatric examiners, (all MD's or PhD's) when the Veteran was evaluated in 2003, 2005, 2006 and 2010.  Accordingly, it is found to be of less probative than the comprehensive VA examination findings and opinions of 2003, 2005, 2006 and 2010.  

Moreover and significantly, no clinical records or examination reports pertinent to the appeal period have described or assessed the Veteran as totally impaired both occupationally and socially, as required under the pertinent rating criteria.  GAF scores assigned during the appeal period similarly fail to support such a finding, ranging from a high of 60 (December 2006) to a low of 40 (April 2007), but largely documented in the 41-50 range, indicative of serious impairment in social and occupational functioning, but never reflective of total impairment.    

Further, the clinical evidence does not reflect that the following symptoms, consistent with the assignment of a 100 percent evaluation, have been shown at any time during the appeal period: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss of names of close relatives, own occupation, or own name.  VA examiners have consistently found the Veteran capable of performing the activities of daily living and of managing his finances.  While some memory and concentration impairment has been noted, it has never been demonstrated by disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  He is not a persistent danger to himself or others.  While there have been references in the treatment records to hallucinations/delusions, these were noted in the limited context of nightmares/flashbacks, with no indication that such manifestations are persistent. 

As related to industrial impairment, the Board realizes that the Social Security Administration (SSA) has apparently found the Veteran to be disabled (although the reasons for which are unclear and the SSA records were not available).  At this point, there is no indication that PTSD was the primary cause of his unemployability.  Moreover, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, the Board is not compelled to reach the same determination as did SSA.  

Essentially, the evidence dated during the entirety of the appeal period reflects occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70 percent evaluation, but fails to reveal evidence of total occupation and social impairment warranting a 100 percent evaluation.  Accordingly, an evaluation in excess of 70 percent for PTSD is denied for the entirety of the appeal period extending from March 28, 2003 and the criteria for a 100 percent schedular evaluation for PTSD have not met for any portion of the appeal period.  See 38 C.F.R. § 4.130, DC 9411, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Evaluation

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected PTSD are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  TDIU has already been granted in this case effective from April 6, 2001.    


ORDER

A disability rating in excess of 70 percent for PTSD is denied for any portion of the appeal period extending from March 28, 2003.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is warranted.

The Veteran last underwent a VA audiological evaluation in November 2007, at which time the Veteran complained of difficulty hearing conversation and mild to profound sensorineural hearing loss was assessed.  In May 2012, another VA audio examination was conducted, primarily addressing his service connection claim for tinnitus.  At that time, it was noted that an audiogram could not be completed due to excessive cerumen in both ear canals as well as a flat typanogram on the left side.  Subsequent VA records dated in May 2012 reference an appointment for ear irrigation.

It has now been several years since the Veteran's hearing acuity was last evaluated.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

The Board also points out that the Veteran's claim for a higher evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the RO's re-adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased initial rating claim for bilateral hearing loss.  

In addition, request VA medical records dated from May 2012 forward which relate to the Veteran's hearing loss, including any audiological test results, to include interpreted and uninterpreted pure tone audiometry graph/charts, and/or the results of any controlled speech discrimination testing (Maryland CNC) that may have been undertaken during that time and add them to either the Veteran's paper or virtual VA file, as appropriate.  (Note - it is not clear whether the Veteran has actually received any treatment for his hearing loss through VA since May 2012, the request in this case is being made for the sake of completeness.)  If no pertinent additional VA records are found, please annotate this for the file.  

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings.

3.  After completing the requested action, the RO should readjudicate the claim for an initial rating in excess of 30 percent for bilateral hearing loss.  The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority, addressing whether staged and/or extrascheular ratings are appropriate.

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


